Title: James Bowdoin to John Adams, 18 Jul. 1786
From: Bowdoin, James
To: Adams, John


          
            
              Sir
            
            

              Boston

               July 18. 1786
            
          

          This Will be delivered to your Excellency by Mr Austin, who is in
            the mercantile line. He is a Gentleman of Sense and observation, And will be able to
            give You y[thorn sign]e fullest information relative to
            y[thorn sign]e State of things in America. To him I beg
            leave to refer you; And Am with y[thorn sign]e greatest
            respect Sir / Yr Excy’s most obt. hble servt

          
            
              James Bowdoin
            
          
        